DETAILED ACTION
	This Office action is in response to Applicant’s amendment filed on 12/11/2020. Claims 1-20 are still pending. This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/22/2020 has been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10-13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by S3-183616, Addressing possible security context mismatch on non-3GPP access when multiply registered on one PLMN, Qualcomm, 3GPP TSG-SA WG3 Meeting #93 Spokane (US), 12-16 November 2018, hereinafter S3-183616.

Consider claims 1 and 11, S3-183616 discloses a User Equipment (UE), communicatively connected to a 3rd Generation Partnership Project (3GPP) core network over a 3GPP access and a non-3GPP access (UE is registered in a serving 
a wireless transceiver, configured to perform wireless transmission and reception to and from the 3GPP access and the non-3GPP access (a wireless transceiver is inherent in a UE registered in a serving network over two types of access (e.g. 3GPP and non-3GPP); and 
a controller, configured to communicate with the 3GPP core network over the 3GPP access and the non-3GPP access via the wireless transceiver, wherein the communication with the 3GPP core network comprises (a controller is inherent in a UE registered in a serving network over two types of access (e.g. 3GPP and non-3GPP):
 in response to the UE using a common Non Access Stratum (NAS) security context on both the 3GPP access and the non-3GPP access, receiving a first NAS Security Mode Command message or a NAS Container (NASC), which comprises an indication to change the common NAS security context, from the 3GPP core network over one of the 3GPP access and the non-3GPP access;
 in response to receiving the first NAS Security Mode Command message or the NASC over the one access, activating a new NAS security context over the one access (a newly created partial NAS security context is activated only on the NAS connection reporting the mobility, see section 6.4.2.2);
after activating the new NAS security context over the one access, receiving a second NAS Security Mode Command message, which comprises a Key Set Identifier (KSI) associated with the common NAS security context, from the 3GPP core network over the other access of the 3GPP access and the non-3GPP access (When the UE is 
 in response to receiving the second NAS Security Mode Command message comprising the KSI associated with the common NAS security context over the other access, aligning the common NAS security context in use on the other access with the new NAS security context in use on the one access (After a successful second NAS SMC procedure over the other access (access B), both the UE and the AMF shall delete the old NAS security context, … the AMF runs a NAS SMC to align the security context, see section 6.4.2.2.).

Consider claims 2 and 12, and as applied to claims 1 and 11 respectively above, S3-183616 discloses wherein the aligning of the common NAS security context in use on the other access with the new NAS security context in use on the one access is performed in response to the second NAS Security Mode Command message comprising the KSI associated with the common NAS security context that is already in use on the other access (During the second NAS SMC run (on access B), the AMF shall 

Consider claims 3 and 13, and as applied to claims 1 and 11 respectively above, S3-183616 discloses wherein the second NAS Security Mode Command message further comprises an indication to align NAS security contexts within the UE, and the aligning of the common NAS security context in use on the other access with the new NAS security context in use on the one access is performed in response to the second NAS Security Mode Command message comprising the indication to align NAS security contexts within the UE (During the second NAS SMC run (on access B), the AMF shall include the same ngKSI associated with the new NAS security context, … the AMF runs a NAS SMC to align the security context, see section 6.4.2.2).

Consider claims 10 and 20, and as applied to claims 1 and 11 respectively above, S3-182616 discloses wherein the aligning of the common NAS security context in use on the other access with the new NAS security context in use on the one access comprises: deleting the common NAS security context in use on the other access; and using the new NAS security context on both the one access and the other access (After a successful second NAS SMC procedure over the other access (access B), both the UE and the AMF shall delete the old NAS security context, see section 6.4.2.2).

Claim Rejections - 35 USC § 103

Claims 4, 6, 7, 14, 16, and 17  are rejected under 35 U.S.C. 103 as being unpatentable over S3-183616 in view of 3GPP TS 24.501 V15.2.1, hereinafter TS 24.501.

Consider claims 4 and 14, and as applied to claims 3 and 13 respectively above, S3-183616 does not expressly disclose wherein the indication to align NAS security contexts within the UE is a Horizontal Derivation Parameter (HDP) in an additional 5G security parameters Information Element (IE) according to the 3GPP Technical Specification (TS) 24.501, and the HDP is set to a value representing "KAMF derivation is not required".
In the same field of endeavor TS 24.501 discloses wherein the indication to align NAS security contexts within the UE is a Horizontal Derivation Parameter (HDP) in an additional 5G security parameters Information Element (IE) according to the 3GPP Technical Specification (TS) 24.501, and the HDP is set to a value representing "KAMF derivation is not required" (see Table 9.11.3.12.1, page 355).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use an information element as disclosed in  TS 24.501 in the network of S3-183616 to provide the UE with additional security parameters.


In the same field of endeavor TS 24.501 discloses wherein the indication to change the common NAS security context is a K_AMF_change_flag in the NASC according to the 3GPP Technical Specification (TS) 24.501, and the K_AMF_change_flag is set to a value representing that a new KAMF has been calculated by the 3GPP core network (K_AMF_change_flag (KACF), see Table 9.11.2.6.1, page 334).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a flag as disclosed in TS 24.501 in the network of S3-183616 to indicate whether a new security key has been calculated by the network.

Consider claims 7 and 17, and as applied to claims 1 and 11 respectively above, S3-183616 does not expressly disclose wherein the indication to change the common NAS  security context is a Horizontal Derivation Parameter (HDP) in an additional 5G security parameters Information Element (IE) in the first NAS Security Mode Command message according to the 3GPP Technical Specification (TS) 24.501, and the HDP is set to a value representing that KAMF derivation is required

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use an information element as disclosed in TS 24.501 in the network of S3-183616  to provide the UE with additional security parameters.

Claims 5, 8, 9, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over S3-183616 in view of Suh et al (US 20190349764 A1, hereinafter Suh).

Consider claims 5 and 15, and as applied to claims 3 and 13 respectively above, S3-183616 does not expressly disclose wherein the indication to align NAS security contexts within the UE is a new parameter in an additional 5G security parameters Information Element (IE) according to the 3GPP Technical Specification (TS) 24.501, and the new parameter is set to a value representing "Alignment of NAS security contexts is required".
In the same field of endeavor, Suh discloses wherein the indication to align NAS security contexts within the UE is a new parameter in an additional 5G security 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Suh with the teachings of S3-183616  to effectively provide services in a mobile communication system.

Consider claims 8 and 18, and as applied to claims 1 and 11 respectively above, S3-183616 does not expressly disclose wherein the indication to change the common NAS security context indicates at least one of: a change to the KSI; and a change to algorithms for integrity and ciphering in the common NAS security context
In the same field of endeavor, Suh discloses wherein the indication to change the common NAS security context indicates at least one of: a change to the KSI (change to ngKSI 3, FIG. 5); and a change to algorithms for integrity and ciphering in the common NAS security context.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Suh with the teachings of S3-183616  to effectively provide services in a mobile communication system.

Consider claims 9 and 19, and as applied to claims 1 and 11 respectively above, S3-183616 does not expressly disclose wherein, in response to the 3GPP core network being a 5G core network, the KSI is a first Key Set Identifier for Next Generation Radio Access Network (ngKSI) and the common NAS security context in use on the other access comprises the first ngKSI, a first security key KAMF, and first algorithms for integrity protection and ciphering, while the new NAS security context in use on the one access comprises a second ngKSI, a second security key K'AMF, and second algorithms for integrity protection and ciphering.
In the same field of endeavor, Suh discloses wherein, in response to the 3GPP core network being a 5G core network, the KSI is a first Key Set Identifier for Next Generation Radio Access Network (ngKSI) and the common NAS security context in use on the other access comprises the first ngKSI, a first security key KAMF, and first algorithms for integrity protection and ciphering, while the new NAS security context in use on the one access comprises a second ngKSI, a second security key K'AMF, and second algorithms for integrity protection and ciphering (ngKSI 1 is changed to ngKSI 3, KAMF is also changed, see paragraph 115;  information elements indicating selected NAS security algorithms and  selected EPS NAS security algorithms). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Suh with the teachings of S3-183616  to effectively provide services in a mobile communication system.
Response to Arguments

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642